Citation Nr: 9908817	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to November 
1971, February 1980 to June 1980, and from March 1981 to 
August 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, which granted service connection for the 
veteran's right should disability and assigned a zero percent 
evaluation.  The veteran appeals for a compensable rating.
In October 1997 the Board remanded the case for the purposes 
of: affording the veteran a VA examination; obtaining 
additional medical records; and verifying the veteran's dates 
of active duty service.  The veteran failed to appear for the 
VA examination, and also failed to furnish additional 
information relating to whether he has received treatment for 
the disability at issue.  The case is now ready for review by 
the Board.


FINDING OF FACT

The veteran's right shoulder disability is manifested by 
complaints of pain, especially when raising the arm above the 
head; on examination, the right shoulder had full range of 
motion without restriction or pain.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that a compensable rating is warranted 
for his right shoulder disability. 

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records show that the veteran complained of 
right shoulder pain in April 1996.  X-rays showed 
questionable right shoulder impingement.  Intermittent 
shoulder pain was noted on the medical history portion of the 
veteran's June 1996 separation examination report.

At a November 1996 VA examination, the veteran indicated that 
he had pain in his right shoulder when he lifted his arm 
above his head.  It was noted that he was right-handed.  
Examination revealed that he had excellent muscle development 
in his shoulders.  The veteran elevated his arms above his 
head without pain or any type of restrictions.  He had good 
range of motion of the shoulders.  He also had excellent 
motor strength in the upper extremities.  X-rays showed a 2 
millimeter bony fragment inferior to the right glenoid 
labrum, consistent with trauma.  The diagnosis was post-
traumatic injury to the right shoulder with residual 2 
millimeter bony fragment inferior to the right glenoid 
labrum.

In a December 1996 statement, the veteran indicated that both 
of his shoulders were painful when he raised his arms.  He 
indicated that his left shoulder was more painful than the 
right.

In a January 1997 statement, the veteran indicated that he 
had pain and discomfort in his right shoulder.

At a February 1997 VA examination, it was noted that the 
veteran could elevate both arms above his head without 
restriction or pain.

The United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The veteran's right shoulder disability is currently rated as 
zero percent under Diagnostic Code 5203, which applies to 
impairment of the scapula or clavicle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).  This diagnostic code provides 
for a 10 percent rating for malunion or nonunion without 
loose movement of the clavicle or scapula.  Although X-rays 
did show the presence of a bony fragment, there has been no 
evidence of malunion or nonunion of the joint that would 
warrant the assignment of a 10 percent rating under this 
diagnostic code.

Although Diagnostic Code 5203 allows rating the impairment of 
function of the contiguous joint, VA examinations have found 
essentially full range of motion of the right shoulder and no 
appreciable weakness.  Therefore, the impairment of function 
is properly noncompensable.

A compensable rating under the appropriate diagnostic codes 
would require evidence of limitation of motion of the arm at 
shoulder level or favorable ankylosis with abduction at 60 
degrees, neither of which has been shown to be present.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 (1998).  As noted 
earlier, the veteran's right shoulder has been shown to have 
full range of motion.

An increased rating may also be warranted where there is 
additional motion lost due to pain on use or during 
exacerbation of the disability.  However, the examination 
reports noted no objective evidence of pain on motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board is aware 
that the veteran has indicated that he suffers pain in his 
right shoulder, especially when lifting his arm above his 
head.  However, there is no objective medical evidence of 
pain resulting in functional limitation so as to warrant a 
compensable rating.  38 U.S.C.A. § 4.40, 4.45; DeLuca, supra.  
For example, there is no indication of disuse atrophy; in 
fact, muscle development of the upper extremities was 
reported as excellent.  The medical evidence does not show 
limitation of function of the right shoulder due to pain, 
weakness, or any other symptom.

For these reasons, the Board finds that a compensable rating 
for a right shoulder disability is not warranted at any time 
from the date of the veteran's claim. Fenderson, supra.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5203.

The Board notes that the RO scheduled the veteran for an 
October 1998 VA compensation examination but he failed to 
appear for the scheduled examination.  Thus, the Board must 
adjudicate this appeal on the basis of the medical evidence 
that is currently of record.  38 C.F.R. § 3.655 (1998).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a rating on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's right shoulder disability has resulted in 
frequent hospitalizations or caused marked interference with 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable rating for a right shoulder disability is 
denied. 




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


